Citation Nr: 0600891	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  00-03 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey

THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
including hiatal hernia with reflux esophagitis.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 decision of 
the RO that declined to reopen a previously denied claim for 
service connection for a stomach disorder, including hiatal 
hernia with reflux esophagitis; and also denied service 
connection for PTSD.  The veteran timely appealed.

The veteran failed to appear for a hearing before a Veterans 
Law Judge at the RO that was scheduled for March 2001.

In May 2001, the Board reopened the veteran's claim for 
service connection for a stomach disorder, including hiatal 
hernia with reflux esophagitis, and remanded that issue and 
the issue of service connection for PTSD for additional 
development.

The January 2005, May 2005, and July 2005 supplemental 
statements of the case (SSOCs) reflect the continued denial 
of each of the veteran's claims.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  A current stomach disorder, including hiatal hernia with 
reflux esophagitis, is not related to service.

3.  The record includes clinical assessments of PTSD that 
appear to be associated with the veteran's Vietnam service.

4.  The veteran's claimed in-service stressors during his 
Vietnam service are not combat-related, and have not been 
corroborated by service records or other credible supporting 
evidence.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a stomach 
disorder, including hiatal hernia with reflux esophagitis, 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

2.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).  As 
explained below, all of these requirements have been met.  

Through the February 2000 statement of the case (SOC), the 
April 2000, May 2000, August 2000, January 2005, May 2005, 
and July 2005 SSOCs, and the November 2001 letter, the RO or 
AMC notified the veteran of the legal criteria governing the 
claims (to include the criteria for establishing service 
connection), the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
each of the claims for service connection.  After each, the 
veteran and his representative were given the opportunity to 
respond.  Thus, the Board finds that the veteran has received 
required notice of the information and evidence needed to 
substantiate the claims.

VA's November 2001 letter satisfies the statutory and 
regulatory requirement that VA notify a claimant of what 
evidence will be obtained by the claimant and which evidence 
will be obtained by VA.  VA informed him that VA would make 
reasonable efforts to help him get evidence necessary to 
support his claims, particularly, medical records, if he gave 
the VA enough information about such records so that VA could 
request them from the person or agency that had them.  The 
letter requested that the veteran provide the names and 
addresses of medical providers, the time frame covered by the 
records, and the condition for which he was treated, and 
notified him that VA would request such records on his behalf 
if he signed a release authorizing it to request them.

The November 2001 letter asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession.  

The Pelegrini court also held that notice pursuant to the 
VCAA should be provided prior to the initial adverse 
decision.

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
However, the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Delayed notice is generally not such an 
error.  Id.  The Board finds that, in this case, the delay in 
issuing the section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that each of his claims was fully 
developed and re-adjudicated after notice was provided.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, VA has obtained copies of 
the veteran's service medical records and obtained copies, as 
well, of outpatient treatment records.  The veteran also has 
been given opportunities to submit and/or identify evidence 
to support his claims.  In January 2005, the veteran 
indicated that he had no further evidence to submit.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.  The 
veteran has also been afforded necessary examinations.

There is no indication that further assistance would be 
reasonably likely to substantiate the claims, and further 
notice or assistance are not required.  38 U.S.C.A. § 5103A.

II.  Analysis

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002). 

A.  Stomach Disorder, Including Hiatal Hernia with Reflux 
Esophagitis 

The veteran contends that his stomach disorder, including 
hiatal hernia with reflux esophagitis, had its onset in 
service or is the result of his exposure to Agent Orange in 
service.

Service connection for disability claimed as due to exposure 
to Agent Orange may be established by showing that the 
claimant has a disease, listed in 3.309(e), that is 
manifested within the applicable time period, or by showing 
that the claimed disability is, in fact, causally linked to 
such exposure.  Combee v. Brown, 34 F.3d 1039, 1044 (Fed. 
Cir. 1994).

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.307(a)(6)(iii)).

Here, the veteran served in Vietnam during the Vietnam Era.  
However, the veteran's stomach disorder, including hiatal 
hernia with reflux esophagitis, is not listed among the 
diseases or disabilities subject to presumptive service 
connection on the basis of herbicide exposure in Vietnam.  
38 C.F.R. § 3.309(e).  Hence, service connection may not be 
granted for a stomach disorder, including hiatal hernia with 
reflux esophagitis, on a presumptive basis.

Service connection could still be granted for a stomach 
disorder, including hiatal hernia with reflux esophagitis, on 
a direct basis, or on the basis of competent evidence 
otherwise demonstrating that the stomach disorder was the 
result of herbicide exposure in service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

While the veteran alleged that he had gastritis and other 
related symptoms in service, his service medical records 
include neither complaints, nor manifestations, nor findings 
of abdominal pain, gastritis, or related symptoms.

The veteran is competent to report symptoms he experienced in 
service or shortly thereafter, but as a layperson, he is not 
competent to report a diagnosis of a specific stomach 
disorder.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The post-service medical records first show treatment for a 
stomach disorder, including hiatal hernia with reflux 
esophagitis, in 1977, which is several years after the 
veteran's discharge from service.  Since then, the veteran 
has experienced many problems with his stomach and esophagus, 
requiring chronic therapy and surgical hiatal hernia repair.

In a June 1994 statement, the veteran's treating physician, 
Kenneth F. Haas, M.D., indicated that he had treated the 
veteran since 1977.  Dr. Haas indicated that the veteran had 
undergone surgery to repair a hiatal hernia and had multiple 
complications since then and other related symptoms.  
Dr. Haas also indicated that the veteran reported having 
similar symptoms prior to his discharge from service in 1968.  
On that basis, Dr. Haas opined that the veteran's symptoms at 
that time sounded very suggestive for reflux esophagitis, and 
that all subsequent problems may be service-related.

In a May 2000 statement, another treating physician, Lewis J. 
Mufson, M.D., indicated that he had treated the veteran for 
the past 20 to 25 years for severe reflux esophagitis, 
essential hypertension, and anxiety neurosis.  Dr. Mufson 
opined that, within a reasonable degree of medical certainty, 
the veteran's symptoms were definitely exacerbated by stress 
he suffered during service.
 
During the September 2003 VA examination, the veteran again 
reported being diagnosed with hiatal hernia with reflux in 
1969 and undergoing surgical repair for hiatal hernia in 
1973.  Current symptoms included discomfort with eating, 
intolerance to some foods, chronic nausea with little 
vomiting, and diffuse abdominal pain.  On examination, the 
veteran's abdomen was soft with diffuse tenderness at 
epigastric region; bowel sounds were positive.

After reviewing the veteran's claims file and the medical 
opinions of record, the VA examiner opined that it is not at 
least as likely as not that the veteran's gastrointestinal 
problems are related to service activity.  The opinion was 
based on the lack of evidence of any type of service-related 
problems in the medical evaluations that were performed in 
service.  The VA examiner noted one simple reference to belly 
pain at the time of the veteran's induction examination in 
April 1966, described as "aching of right lower quadrant."  
No other stomach references were documented throughout active 
service.

Even assuming arguendo that a stomach problem was detected at 
the time of the veteran's induction examination in April 
1966, in this case, there is no evidence of aggravation 
during service or within the first post-service year.  As 
noted above, there are no reports of any stomach conditions 
in service, and a post-service examiner has found that there 
were no in-service manifestations of these conditions.  

The Board finds that the medical opinion provided by each of 
the veteran's treating physicians is speculative, and that 
each does not establish a link between any current stomach 
disorder and service.  These medical opinions were based on a 
reported history by the veteran and not on any review of the 
veteran's claims file, to include his service medical 
records.

Accordingly, the preponderance of the evidence weighs against 
a link between service and any current stomach disorder, 
including hiatal hernia with reflux esophagitis.  The veteran 
had alleged a continuity of symptomatology since service, but 
this contention is outweighed by the fact that no stomach 
disorder was documented in the record until 1977, and by the 
September 2003 VA examiner's opinion that there is no medical 
relationship between the veteran's current stomach disorder, 
including hiatal hernia with reflux esophagitis, and his 
military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (holding that the absence of treatment for many 
years after service constituted negative evidence against a 
claim).

Accordingly, the evidence is against the grant of service 
connection for a stomach disorder, including hiatal hernia 
with reflux esophagitis.



B.  PTSD

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (1994) (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible evidence that the 
claimed in-service stressor actually occurred.  See 38 C.F.R. 
3.304(f). 

Service medical records contain no diagnosis of any 
psychiatric disorder, to include PTSD.

In February 1997, the veteran filed a claim for service 
connection for PTSD.  The description of stressors by the 
veteran at that time only included his witnessing of a 
veteran killed by a mortar attack in Vietnam, and of a young 
boy pushing a carriage blown up as the result of a bomb.

Records show that the veteran began attending group therapy 
sessions for PTSD in the late 1990s.

The veteran underwent a VA examination in May 1997.  The 
veteran reported he was in three firefights, and that he came 
under fire by small arms, automatic weapons, and incoming 
mortars.  He again reported witnessing casualties, including 
the death of a Vietnamese child who tried to flee after 
planting explosives and was shot by the guard at the gate.  
The veteran reported being several yards away at the time of 
the incident.  The veteran also reported that he volunteered 
to bring ammunition during a firefight, suffering superficial 
fragment wounds at the time.  

Current symptoms included anxiety, tension, irritability, 
stress intolerance, agitation, and verbal abuse, as well as 
becoming startled with any sudden loud sounds.  The veteran 
also reported interrupted sleep, night sweats, and 
nightmares.  The VA examiner diagnosed PTSD.

In March 2000, the veteran described additional stressors, 
stating that he saw soldiers shot to death, and was attacked 
with hand grenades.  He also witnessed dead bodies, and 
included a photograph of what appeared to be six casualties 
lying on tile.

In March 2002, the veteran again stated that he saw dead 
bodies and saw people shot, and that this occurred around 
June, July, or August.  The veteran served in Vietnam from 
April 1967 to April 1968.

In February 2003, the veteran completed a questionnaire 
regarding stressful events in service.  He described 
witnessing a soldier who was shot in the chest, and of 
gunfire around him, near Quinnos and Foote.  Later, when back 
at the base, there was a mortar attack.  The veteran 
indicated that these events occurred around July 1967.

In June 2003, the U.S. Armed Services Center for Unit Records 
Research (CURR) responded to VA's request for verification of 
the veteran's stressors, by noting that research had not been 
conducted because the stressor information provided, to date, 
had been insufficient.  CURR requested dates within 60 days 
of stressor, specific locations, and full name of casualties.

In January 2005, the veteran further described in-service 
stressors.  He indicated that he went by ship to Quinam, 
Vietnam, in April 1967, and was under fire on April 17, 1967.  
In the beginning of 1968, his unit was attacked again in the 
town of Futye, and was under mortar attack in that area 3 or 
4 times that year.  The veteran witnessed a person in another 
unit who was getting water, and was shot in the heart while 
bringing water back to the troops.

An additional response from CURR was received in May 2005.  
The report of the veteran's unit history reveals that the 
main body arrived in Qui Nhon on April 29, 1967.  CURR was 
unable to locate any records that document the unit was 
involved in enemy activity during the 1967 to 1968 timeframe.  
The operational report (lessons learned) for the period 
ending July 31, 1967, reveals that on May [redacted]
 1967, three 
armed Viet Cong dressed in civilian clothes gained access to 
a storage facility in Qui Nhon, and detonated explosives, 
resulting in a fire and destruction of one bulk storage tank.  
The veteran had not described any in-service stressor 
involving fire.
 
The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).  If VA 
determines that the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); Cohen, 10 Vet. App. at 
146-47; Zarycki, 6 Vet. App. at 98; 38 C.F.R. § 3.304(f).  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy, or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of his alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Cohen, 10 Vet. App. at 146-47; 
Zarycki, 6 Vet. App. at 98. 

Here, the Board finds that the evidence does not establish 
that the veteran engaged in combat with the enemy during 
service.  The veteran's DD Form 214 does not denote that the 
veteran received any medals indicative of combat service.  
Nor does the veteran at any point refer to having personally 
participated in events constituting an actual fight or 
encounter with a hostile unit or instrumentality.  The Board 
also points out that evidence of service in a combat zone, 
without more, does not establish that the veteran 
participated in combat.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1990).  Absent evidence that the veteran engaged in 
combat with the enemy, the veteran's lay statements, alone, 
are not sufficient to establish the occurrence of any in-
service stressor; rather, corroborating evidence is needed to 
support the claim for service connection.  See 38 C.F.R. § 
3.304(f); Zarycki, 6 Vet. App. at 98. 

The Board notes that the veteran continues to suffer from 
symptoms consistent with PTSD.  However, there is no 
supporting evidence of any of the veteran's claimed 
stressors-namely, a soldier being shot in the chest, the 
death of a Vietnamese child, mortar attacks, and witnessing 
dead bodies.  Here, the veteran did not provide the name of 
the soldier who was shot in the chest, and the report of the 
veteran's unit in Vietnam did not confirm any mortar attacks.  
While the VA may have misspelled the veteran's last name in 
its request to CURR, the Board notes that CURR had received 
the veteran's DD 214 and correct service information, and 
that its research was conducted based on the veteran's 
assigned unit.  Moreover, although the veteran submitted a 
photograph of dead bodies, there is no indication of when or 
where this photograph was taken, or by whom, or that the 
veteran had witnessed the event.  Hence, the objective 
evidence reveals that none of these claimed stressors are 
independently verifiable, and the veteran has not identified 
any other in-service stressful experiences.  

The veteran has had numerous opportunities to respond to VA's 
requests for specific information regarding any claimed 
stressful events in service.  The veteran has not provided 
sufficient information for the RO or AMC to independently 
corroborate, or to attempt further to independently 
corroborate, any of the claimed events.  The veteran also has 
not provided any statements from former service comrades or 
others, or identified any other sources of information, that 
would corroborate these or any other alleged in-service 
stressful experiences.

At this juncture, then, there is no verified or verifiable 
in-service stressful experience to support a diagnosis of 
PTSD; hence, further development of the claim is not 
warranted.



ORDER

Service connection for a stomach disorder, including hiatal 
hernia with reflux esophagitis, is denied.
 
Service connection for PTSD is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


